Title: To James Madison from Thomas Storm, 29 June 1816
From: Storm, Thomas
To: Madison, James



NewYork June 29h. 1816.

The death of John Smith Esqr. Marshall of New York has created a vacancy in the Office To which place the undersignd. recommend Jonathan E Robinson Esqr. of this City.
Mr. Robinson was bred a Lawyer has been an uniform and strenuous supporter of the Genl. Government is a man of irreproachable Character and eminently qualified to fill the Station.

Thomas Storm.
David Robinson
R. Hubbard.
Garrit Storm

